Title: To Thomas Jefferson from Richard Richardson, 20 July 1801
From: Richardson, Richard
To: Jefferson, Thomas


               
                  Dr. Sir,
                  Kingston Jamacka July 20th 1801
               
               Its with great pleasure, I have it In my power, to write you, from this, by Capt. Thomas Calvert whome I came passainger with to this place nothing strange has ocured since my arrival hear only that of seeing a number of our vessels Brought In hear, and some of them for mere nothing, I think I have counted seaven or Eight, which lay hear to undergo a trial, this place being vearey sicly, I shall leave it, as soon as a passage will occur, to falmouth on the north side of the Ilant, I have herd nothing of my propertey from this, nor have I made much Inquirey, amongst the peopel form their appearing vearey distant to what the peopel do of americka I think I Shall Return this fall let the Consiquence be what it may as I find a disagreeableness, being amongs the peopel of this, place or Ilant I had a passage from norfolk to this place In Eighteen days but not being much at sea I was vearey sick all the passage but since my arrival hear have got my health tolerable well again Captain Thomas Calvert whome I came passenger with was Commander of the norfolk Sloop of war his hospatallitey towards me on the passage and after my arrival hear shall be Ever duly Considered he being a gentalman well known In our Contry and more Espicially as a good seaman and a vearey active officer during his Command of the norfolk merits his attention to the publick, he being In seaveral actions and has been wounded by them Intitels him to greate Creadit I will write you when I get setteld as you may know where to address me a line from you at any time will be thankfully Received by your Humble St
               
                  
                     Rd Richardson
                  
               
            